DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIOKA et al (US 2012/0075766) in view of IMAEDA et al (US 2017/0345571).
Regarding claim 1, NISHIOKA teaches a multilayer electronic component (Fig. 1, all) comprising: a body (Fig. 1, 2) including a first surface and a second surface (Fig. 1, 5/6), 5opposing each other in a first direction (Fig. 1, front to back), a third surface and a fourth surface (Fig. 1, 7/8), connected to the first and second surfaces (Fig. 1), and opposing each other in a second direction (Fig. 1, left to right), and a fifth surface and a sixth surface (Fig. 1, 3/4), connected to the first to fourth surfaces, and opposing each other in a third direction (Fig. 1, up and down), 10including a dielectric layer (Fig. 2, 9), and a first internal electrode and a second internal electrode (Fig. 2, 10/11) alternately disposed with the dielectric layer interposed therebetween in the third direction (Fig. 2, up and down); a first external electrode (Fig. 2, 
However, NISHIOKA fails to specifically teach that L1 is 0.05mm or more and H2/H1 is 0.3 or more and 0.9 or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that L1 is 0.05mm or more, in order to fit user size requirements of the device, and best control the moisture resistance of the device ([0073]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
IMAEDA teaches that H2/H1 is 0.3 or more and 0.9 or less ([0054] H2/H1 = 0.1-0.6).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of IMAEDA to the invention of NISHIOKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, NISHIOKA, as modified by IMAEDA, fails to specifically teach that L1 is 0.2mm or less.  
In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 3, NISHIOKA, as modified by IMAEDA, further teaches that the first and second main portions have a rectangular shape (Fig. 3).  
Regarding claim 4, NISHIOKA, as modified by IMAEDA, further teaches that the first and second lead portions have a 15tapered shape (Fig. 3).  
Regarding claim 5, NISHIOKA, as modified by IMAEDA, further teaches that a distance of the first lead portion in the first direction gradually decreases from the first main portion 20toward the third surface (Fig. 3).  
Regarding claim 6, NISHIOKA, as modified by IMAEDA, further teaches that a distance of the first lead portion and the distance of the first main portion in the first direction are 25the same where the first lead portion is in contact with the DB1/ 113767123.1 Page 37first main portion (fig. 3).  
Regarding claim 7, NISHIOKA, as modified by IMAEDA, further teaches that the first surface or the second surface is a 5mounting surface (Fig. 1, any surface can be a mounting surface).  
Regarding claim 8, NISHIOKA, as modified by IMAEDA, further teaches that the body comprises a capacitance forming portion overlapping the first and second internal electrodes 10to form capacitance (Fig. 2-3, where 10/11 overlap), protective layers (Fig. 2, above top 10 and below bottom 11) disposed on both end surfaces of the capacitance forming portion in the third direction (Fig. 2), and margin portions (Fig. 3, 13/14) disposed on both end surfaces of the capacitance forming portion in the first direction (Fig. 3).  
15 Regarding claim 9, NISHIOKA fails to specifically teach that H2/H1 is 0.3 or more and 0.85 or less.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of IMAEDA to the invention of NISHIOKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including a first surface and a second surface, 20opposing each other in a first direction, a third surface and a fourth surface, connected to the first and second surfaces, and opposing each other in a second direction, and a fifth surface and a sixth surface, connected to the first to fourth surfaces, and opposing each other in a third direction, 25including a dielectric layer, and a first internal electrode DB1/ 113767123.1 Page 38and a second internal electrode alternately disposed with the dielectric layer interposed therebetween in the third direction; a first external electrode disposed on the third surface; 5and a second external electrode disposed on the fourth surface, wherein the first internal electrode includes a first main portion and a first lead portion connecting the first main 10portion and the third surface, the second internal electrode includes a second main portion and a second lead portion connecting the second main portion and the fourth surface, and an edge of the first main portion facing the fourth surface 15and an edge of the second main portion facing the third surface have a rounded shape, wherein D1 is 1.5 times or more of R1, and T1-T2 is R1 * 2 or more and T1 * 0.8 or less, where T1 is a distance of the first main portion in the 20first direction, T2 is a distance of the first lead portion on the third surface in the first direction, R1 is a radius of the rounded shape, and D1 is a distance of an area by which the first lead portion and the second main portion overlap in the second direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein D1 is 1.5 times or more of R1, and T1-T2 is R1 * 2 or more and T1 * 0.8 or less, where T1 is a distance of the first main portion in the 20first direction, T2 is a distance of the first lead portion on the third surface in the first direction, R1 is a radius of the rounded shape, and D1 is a distance of an area by which the first lead portion and the second main portion overlap in the second direction” in combination with the other claim limitations. 

Additional Relevant Prior Art:
AHIKO et al (US 2001/0019176) teaches relevant art in Fig. 4.
ABE et al (US 20120073129) teaches relevant art in Fig. 3-14.
LEE et al (US 2013/0308246) teaches relevant art in Fig. 3-6.
RO et al (US 2016/0240317) teaches relevant art in Fig 1-15.
HASEGAWA et al (US 2019/0252119) teaches relevant art in Fig. 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848